Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Responsive to communications entered 4/7/2021


Claims 4, 17-30, and 34 are canceled.
Claims 1-3, 5-16, 31-33 and 35-44 are currently pending.
Claims 8-16 are withdrawn.
Claims 1-3, 5-7, 31-33 and 35-44 are under consideration.

Elections/Restrictions
Priority
The present application was filed 04/19/2017 and has PRO 62/333,770 filed 05/09/2016; PRO 62/333,098 filed 05/06/2016; and PRO 62/326,358 filed 04/22/2016.

Withdrawn Objection(s) and/or Rejection(s)
All rejections from the previous office action are hereby withdrawn upon further consideration.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bose et al (2015 Genome Biology 16:120 16 pages).
Bose et al teach throughout the document and especially abstract a method of single-cell transcriptomics. More particularly when taken with the methods section, figure 2b depicts a microwell array comprising 500 or more microwells per square inch, wherein 25% or more of the microwells of the microwell array comprise a single cell and a synthetic particle comprising a sepharose bead attached to oligonucleotide barcodes.

Claim Rejection(s)  – 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to 
Claims 1-3, 5, 38, 40-42 are rejected under 35 U.S.C. 103 as being
unpatentable over Lindstrom et al (2011 Biochimica et Biophysica Acta 1810: 308–316)  in view of Hashimoto et al (US PG-Pub 20140144817; of record).
	Lindstrom et al teach throughout the document and especially the abstract, microwell devices for analysis of single-cells. More particularly in section 4.7 and figure 5 taken with figures 6 plus 4b,c or e, Linstsrom et al produce a cellular array by: providing a sample comprising a plurality of cells such as a blood sample from a patient; sorting the plurality of cells in the sample into microwells (with dimensions in the range of claim 3) of a microwell array from above with a flow cytometer and in droplets that exit the flow cytometer in a downward vertical direction in a flow stream to produce the cellular array, wherein the microwell array comprises 500 or more microwells per square inch and 25% or more of the microwells of the cellular array comprise a single cell of interest; and adding reagents.  Accordingly, the foregoing reads on claim 1 (in part);2;3;5;38;40;41;42.
	Linstrom et al do not explicitly teach directionally steering by deflection plates such as recited in claim 1.
Hashimoto et al. teach positioning flow cell output streams to align with a collection container. Taught is that if cells in droplets do not accurately drop into the center of the collection container, the cell collides with the inner wall of the collection container and is damaged, resulting in reduced cell survival; para. [0006]. Taught is employing defecting plates with the cells exiting a flow cytometer in a downward vertical 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system of Lindstrom et al with the inclusion of a deflection plate already known in the art because Hashimoto et al again in paragraph 0006 notes that the benefit of using their method is by accurately dropping cells into the center of a container using deflection plates, one avoids damage to cells by collision with the side walls of the collecting container and thereby increasing the survival rate as well as number of live cells sorted.
There is a reasonable expectation of success of combining Lindstrom et al with
Hashimoto et al considering the technological overlap between the references, each concerning deposition of single cells via of flow cytometry and analysis thereby.


Claims 1-3, 5, 38, 40-42 and 6,31-33,35-37,39,43-44 are rejected under 35 U.S.C. 103 as being unpatentable over Lindstrom et al (2011 Biochimica et Biophysica Acta 1810: 308–316)  in view of Hashimoto et al (US PG-Pub 20140144817; of record) and further in view of Muller et al (US PG-Pub 20100035243).
	Lindstrom et al in view of Hashimoto et al is relied upon as above as well as regarding claim 31 lines 1-8 excluding the synthetic particle; and claims 32;33;36;37. Additionally, concerning claims 39 and 43, Hashimoto et al suggest sorting synthetic particles of interest one-by-one by flow cytometry in paragraphs 0012-0014.

	Muller et al teach throughout the document and especially the abstract, figures and paragraphs 0006 and 0013, a flow sort assay with magnetic beads or other synthetic particles bearing various oligonucleotide barcodes such as recited in claim 6; claim 31 line 8; claim 35; claim 44; as well as further reading claim 43.
It would have been prima facie obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have utilized magnetic beads or synthetic particles bearing oligonucleotide barcodes for flow assays such as advocated by Muller et al with cells collected in the manner of Lindstrom et al in view of Hashimoto et al. 
One of ordinary skill in the art would have had a reasonable expectation of success in and had been motivated to have employed magnetic beads or synthetic particles bearing oligonucleotide barcodes for flow assays such as advocated by Muller et al with cells (or contents thereof) collected in the manner of Lindstrom et al in view of Hashimoto et al for the advantages of either enhanced sensitivity and/or multiplex analysis as noted by Muller et al in paragraph 0016-0018 and moreover the technique is conveniently performed with a flow cytometer (like that employed Lindstrom et al and Hashimoto et al) as further noted by Muller et al in paragraph 0016-0018.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M GROSS whose telephone number is (571)272-4446.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER M GROSS/Primary Examiner, Art Unit 1639